UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 01-4094
DAVID GREGORY PRINE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-164)

                       Submitted: May 31, 2001

                        Decided: July 20, 2001

    Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, L. Patrick Auld,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                       UNITED STATES v. PRINE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   David Gregory Prine pled guilty to possessing and uttering a forged
security (a check from an insurance company on which his wife’s sig-
nature had been forged)1 in violation of 18 U.S.C. § 513(a) (1994)
(Count One), and bank fraud, 18 U.S.C. § 1344 (1994) (Count Two).
He was sentenced to twenty-two months imprisonment. Prine appeals
his sentence, contending that the district court erred in departing
upward pursuant to U.S. Sentencing Guidelines Manual § 5K2.9, p.s.
(2000) (Criminal Purpose), on the ground that the bank fraud was
committed to facilitate the commission of another offense. Prine has
filed a motion to expedite his appeal. We affirm the sentence and
deny the motion to expedite as moot.

   In the spring of 1999, Prine separated from his wife. A June 1999
consent order gave both parents joint custody of their one-year-old
son. In August, Prine failed to return his son after a weekend visit. He
was arrested almost a year later in Texas, where he was living with
his son and a girlfriend. On the two days before he failed to return his
son as scheduled and on the day following, Prine deposited insuffi-
cient funds checks from several of his bank accounts into his Centura
Bank personal checking account, withdrew money in a number of
transactions at different branch banks, and disappeared with the pro-
ceeds. Centura Bank sustained a loss of $44,579.21. During the time
he lived in Texas, Prine was not employed and he used the proceeds
of the bank fraud for living expenses.

   After Prine’s guilty plea, the probation officer calculated Prine’s
offense level at 11, which included a two-level adjustment for accep-
    1
   In May 1999, Prine deposited a check from his insurance company in
payment of a claim for fire damage to his home without telling his
estranged wife, although her purported endorsement was on the check.
                        UNITED STATES v. PRINE                         3
tance of responsibility. The government made no objections to the
presentence report, but requested an upward departure for criminal
purpose pursuant to USSG § 5K2.9, arguing that Prine had committed
the bank fraud to facilitate the abduction of his son.2 The government
suggested that a departure should be guided by USSG § 2A4.1 (Kid-
napping/Abduction).

    Prine opposed any departure. He argued that the term "facilitate"
should be narrowly construed, and that, even if the court should find
that an abduction occurred, the bank fraud did not facilitate the abduc-
tion. He also argued that, if the court decided to depart, it should look
to USSG § 2J1.2 (Obstruction of Justice) for guidance in structuring
the departure. The government introduced into evidence letters Prine
wrote after his arrest to an acquaintance at the company where he
worked before the abduction. In the letters, Prine stated that, "[y]ou
convinced me to take Jake and leave . . . . [Y]ou came up with the
idea that I leave with Jake and you come with me . . . . [Y]ou helped
me figure out how much money I needed and how to come up with
it." The district court found that the letters indicated that Prine
planned the abduction, that the bank fraud was committed as part of
his plan, and that, but for the bank fraud, he could not have
undertaken the abduction.

   To structure the departure, the district court accepted Prine’s sug-
gestion to look to § 2J1.2. The court began with the base offense level
of 12 provided under § 2J1.2, a level close to the offense level of 11
recommended by the probation officer. The court decided that a fur-
ther enhancement of two levels was appropriate, analogous to an
enhancement under § 2J1.2(b)(2), because Prine’s wife was kept
ignorant of her infant son’s whereabouts or condition for almost a
year. Under § 2J1.2(b)(2), a three-level increase is made if the offense
"resulted in a substantial interference with the administration of jus-
tice." The district court limited the departure to the equivalent of a
two-level increase because Prine had taken good care of his son while
he was in Texas. The resulting guideline range was 18-24 months.
The court imposed a sentence of twenty-two months, to run concur-
rently with any sentence Prine might receive in state court.
  2
   A state charge of felony child abduction was pending when Prine was
sentenced for the instant offenses.
4                        UNITED STATES v. PRINE
   Prine contends on appeal that the district court erred in departing
upward and in structuring the departure. A sentencing court may
depart in reliance on a factor that is an encouraged basis for departure
under the guidelines, unless the factor is taken into account in the
applicable guideline. Koon v. United States, 518 U.S. 81, 94 (1996);
United States v. Brock, 108 F.3d 31, 34 (4th Cir. 1997). In this case,
the guideline applicable to bank fraud, § 2F1.1, does not take into
account that the bank fraud might be committed to "facilitate . . . the
commission of another offense," the factor targeted in § 5K2.9.
Therefore, the district court’s decision to depart under § 5K2.9 may
be affirmed, providing that its factual determination that Prine’s bank
fraud was intended to facilitate the abduction of his son is not clearly
erroneous. United States v. Rybicki, 96 F.3d 754, 757-58 (4th Cir.
1996).

   Prine points out that he was employed in June and July of 1999
(just before the abduction and bank fraud), that he had over $8000 in
one of his bank accounts, and that he had a monthly military pension
of $355. Because the funds he gained from the bank fraud were not
absolutely necessary for the abduction, Prine contends that the funds
did not facilitate the abduction. However, in light of Prine’s state-
ments in the post-arrest letters, the evidence that he committed the
bank fraud in conjunction with the abduction and used the proceeds
for living expenses while he kept his son in Texas, we cannot say that
the district court clearly erred in finding that the bank fraud facilitated
the abduction. Therefore, the court did not abuse its discretion in
determining that a departure was justified under § 5K2.9.

  Prine also contests the extent of the three-level departure. The
extent of a departure must be reasonable under the circumstances. 18
U.S.C. § 3742(f)(2) (1994). The district court may decide how far to
depart by looking "to the treatment of analogous conduct" in other
guideline sections. United States v. Terry, 142 F.3d 702, 707 (4th Cir.
1998).

   Prine argues that the court failed to make any specific findings
detailing how his conduct substantially disrupted the administration of
justice.3 As the government notes, the district court was not actually
   3
     The government suggests that this argument should be reviewed for
plain error because Prine did not contest the extent of the departure on
this ground in the district court. However, Prine opposed any departure,
thus preserving the entire issue for appeal purposes.
                        UNITED STATES v. PRINE                        5
applying § 2J1.2, but was merely using it as a guide in determining
the size of the departure, and so was not required to make such find-
ings. We note, however, that one of the factors included in the com-
mentary to § 2J1.2 as demonstrating "substantial interference with the
administration of justice" is "unnecessary expenditure of substantial
government or court resources." Prine’s failure to abide by the terms
of the June 23, 1999, consent order, which the district court noted in
its decision to depart, and his disappearance with his son, necessitated
an investigation that clearly required an unusual expenditure of court
and government resources. In these circumstances, we find that the
extent of the departure was reasonable.

   Prine also argues that the district court erred by failing to make a
finding concerning acceptance of responsibility and not reducing the
extent of the departure to account for his acceptance of responsibility.
This argument is based on a misunderstanding of the nature of a
departure. The probation officer’s original calculation of Prine’s
offense level included a two-level reduction for acceptance of respon-
sibility. The government did not object, and the district court adopted
the recommendations set out in the presentence report. In this circum-
stance, the district court was not required to make findings because
there were no unresolved objections relating to the sentence calcula-
tion. See Fed. R. Crim. P. 32(c)(1) (district court must rule on unre-
solved objections). Then, as provided in the guidelines, the district
court considered whether it should depart upward from the estab-
lished guideline range, as requested by the government, and ulti-
mately departed. At that point, acceptance of responsibility was no
longer an issue. Prine was not entitled to another reduction for accep-
tance of responsibility from the offense level as established by the
court’s departure.

   We therefore affirm the sentence. Prine’s motion to expedite is
denied as moot. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                           AFFIRMED